Title: Thomas Jefferson to Albert Gallatin, 4 November 1809
From: Jefferson, Thomas
To: Gallatin, Albert


          Dear Sir  Monticello Nov. 4. 09
          Not knowing whether the inclosed infor letter may give you information either new or useful, I hazard it on the bare possibility that it may. the writer both as to candor & understanding is worthy of entire credit. he is the son of a wheat-fan maker in my neighborhood, & living in the hollow of a mountain unknown to every body & with only a common education, he by some means got a copy of Gibson’s surveying, an Euclid Etc and became, without aid from any one, master of their contents. hearing of him accidentally, I proposed to him to come to Monticello, gave him the use of my books his board, lodging, & moderate wages, with the liberty of dividing his time between reading & work as he pleased. he staid here about two years, & improved himself highly in Mathematics, & being desirous of going into the Western country, I gave him a recommendation to Briggs then Chief Surveyor South of Tennissee. Briggs soon discovered his value & made him his factotum, delivering the care of his office to him entirely, & left him in charge of it when he came away. since this I had heard nothing from him till the reciept of the inclosed letter. he is a man of the purest & most disinterested character, and harbors malice against no mortal. his views may be mistaken, but they are always clear of passion. I have gone thus far into his character that you may estimate properly his information if it contains any thing material. ever affectionately Yours
          
            Th:
            Jefferson
        